Citation Nr: 0512285	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-17 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for depression, which 
is claimed secondary to service-connected residuals of 
prostate cancer.  

2.  Entitlement to compensation for left triciasis under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  

3.  Entitlement to an initial increased disability rating for 
residuals of prostate cancer.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Coppola, Counsel


INTRODUCTION

The veteran had active service from April 1942 to October 
1945 and from December 1948 to May 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In an August 2000 rating decision, the RO granted special 
monthly compensation for loss of use of a creative organ and 
service connection for impotency and awarded a noncompensable 
disability rating, effective March 22, 2000.  The veteran did 
not appeal this decision; therefore, the Board has no 
jurisdiction over these issues.  

In the May 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus and 
awarded a 10 percent disability rating, effective June 16, 
2000.  The veteran did not appeal this decision; therefore, 
the Board has no jurisdiction over these issues.  

The issues of entitlement to compensation for left triciasis 
under the provisions of 38 U.S.C.A. § 1151 (West 2002), 
entitlement to a higher initial disability rating for 
residuals of prostate cancer and a total rating based on 
individual unemployability due to service-connected 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic psychiatric disorder is not shown during active 
service or during the initial post-service year, and the 
competent medical evidence shows the veteran's post-service 
depression is not proximately due to or the result of his 
service-connected residuals of prostate cancer.  


CONCLUSION OF LAW

Depression was not incurred or aggravated during veteran's 
active military service or secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed the Veterans Claims Assistance Act of 
2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
These regulations establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the RO provided the veteran VCAA 
notification requirements for service connection in an April 
2001 letter.  The RO issued the notification letter prior to 
the May 2002 rating decision.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for service connection in 
the April 2001 notification letter.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of any federal department or agency.  
The RO advised him that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letter essentially notified the veteran to 
provide any evidence in his possession that pertains to the 
claim.  The Board finds that VA fully notified the veteran of 
what is required to substantiate the claim for a higher 
rating.  

The RO notified veteran the reasons why he was not entitled 
to service connection in the May 2002 rating decision and the 
May 2003 statement of the case.  The statement of the case 
fully provided the laws and regulations regarding entitlement 
to the benefits sought, and included an explanation as to why 
he had no entitlement under the applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The RO obtained the veteran's service medical records.  In 
this case, the veteran does not contend and the evidence does 
not show that there are additional service medical records.  

The evidence includes all available post-service VA medical 
treatment records.  The veteran did not identify any post-
service medical treatment for depression.  He does not 
contend and the evidence does not indicate that there is any 
other additional and available post-service medical evidence 
pertaining to this issue that has not been obtained, which is 
necessary for a decision on the service connection claim.  

The evidence includes a November 2000 psychiatric evaluation 
and independent medical opinion performed at the VA's 
request.  There is also a November 2001 VA examination and 
evaluation, and an April 2002 VA examination and evaluation, 
which is based on a review of the claims folder.  The medical 
findings reported fully describe in detail the residual 
impairment due to the veteran's service-connected prostate 
cancer.  The November 2000 psychiatric evaluation and 
independent medical opinion specifically addresses the issue 
of whether depression is secondary to the veteran's service-
connected disability.  This physician certified that all the 
evidence in the claims folder was reviewed in connection with 
the examination.  The physician expressed a clear medical 
opinion on the issue in this case.  Therefore, additional 
medical development is not required.  38 C.F.R. § 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  




II.  Service Connection

The veteran seeks service connection for depression.  He does 
not contend that he incurred depression during active service 
or as a result of some incident or event of active service.  
He contends that he developed depression secondary to his 
service-connected residuals of prostate cancer.  He argues 
that the evidence supports his claim and service connection 
for depression is warranted on a secondary basis.  

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and a psychosis becomes manifest to a compensable 
degree within one year after termination of such service, 
such disease shall be presumed to have been incurred in 
service.  This is a rebuttable presumption.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  The United States 
Court of Appeals for Veterans Claims (CAVC) clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

When there is aggravation of a nonservice-connected condition 
which is proximately due to or the result of service-
connected disease or injury, the claimant will be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

The service medical records do not show treatment for or a 
diagnosis of chronic depression.  During the April 1965 
separation medical examination a psychiatric evaluation was 
normal.  In the report of medical history the veteran denied 
ever having depression, excessive worry, or nervous trouble 
of any sort.  

The evidence also does not show a diagnosis of depression 
during the initial post-service year.  Therefore, a 
presumption in favor of service connection is not for 
application in this case.  38 C.F.R. §§ 3.307, 3.309.  

The post-service medical evidence shows the veteran was 
diagnosed with adenocarcinoma of the prostate and he 
subsequently underwent a radical prostatectomy in March 1992.  
The evidence shows the veteran has had residual symptoms of 
urinary incontinence with excessive voiding and impotence 
following the surgery.  The veteran is service-connected for 
residuals of prostate cancer.  

The issue in this case is whether the veteran currently has 
depression and, if so, whether it is proximately due to or 
the result of his service-connected residuals of prostate 
cancer.  Consequently, the determinative issue in this case 
is medical in nature and requires competent medical evidence.  

The veteran's statements that it is his opinion that he has 
developed chronic depression secondary to his service-
connected disability do not constitute competent medical 
evidence.  The veteran is competent as a layperson to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  While a layperson is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that the 
veteran has specialized medical training so as to be 
competent to render a medical opinion.

The medical evidence of record that is relevant to the issue 
on appeal includes the November 2000 psychiatric evaluation 
and independent medical opinion, the November 2001 VA 
examination and evaluation, and the April 2002 VA medical 
opinion.  

The November 2000 psychiatric evaluation and independent 
medical opinion specifically addresses the issue of whether 
depression is secondary to the veteran's service-connected 
disability.  This physician certified that all the evidence 
in the claims folder was reviewed in connection with the 
examination.  Consequently, this opinion has the highest 
degree of probative value on the issue under consideration.  
The physician reported a history of the 1992 radical 
prostatectomy for prostate cancer.  The physician also 
reported that residual symptoms resultant from the surgery.  
The physician reported the veteran's medical, social, and 
occupational history.  The veteran related a history of 
depression over the prior year that began secondary to 
frustration and disappointment regarding his claim for 
obtaining VA compensation benefits.  The Board Certified 
psychiatrist performed a complete mental status examination.  
The diagnosis was depressive disorder not otherwise 
specified.  Based on a review of the evidence and the 
independent medical examination, the psychiatrist stated that 
the veteran had few if any associated depressive symptoms.  
The psychiatrist opined that the veteran's depression is not 
linked at all to his history of prostate cancer since the 
onset of his depressed mood began many years after his 
diagnosis of cancer and prostate surgery.  Rather, the 
psychiatrist opined that the veteran links his depressed mood 
to his frustration with the VA in obtaining compensation 
benefits.  

During the November 2001 examination, the veteran related a 
history of memory problems and insomnia for which he is 
prescribed medication.  Based on the history and the 
examination, the examiner did not report a diagnosis of 
depression.  

During the April 2002 examination, the physician noted a 
history of the cancer surgery.  The veteran described 
depression primarily as insomnia related to ruminating 
thoughts regarding problems he had in obtaining compensation 
from the government.  He stated that this resolved with 
Lorazepam treatment for insomnia.  The diagnosis included 
depression but the physician did not relate this secondary to 
his service-connected disability.  

The above evidence demonstrates that a chronic psychiatric 
disorder is not shown during active service or during the 
initial post-service year.  Moreover, the competent medical 
evidence shows the veteran's post-service depression is not 
proximately due to or the result of his service-connected 
residuals of prostate cancer.  There is no competent medical 
evidence to the contrary.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for depression.

Accordingly, the Board concludes that depression was not 
incurred or aggravated during veteran's active military 
service or secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).  




ORDER

Service connection for depression is denied.  

REMAND

In the April 2000 rating decision, the RO denied entitlement 
to compensation for left triciasis under the provisions of 
38 U.S.C.A. § 1151 (West 2002).  The veteran filed a notice of 
disagreement in June 2000 and the RO issued a statement of the 
case in August 2000.  The veteran filed his substantive appeal 
to the issue on a VA Form 21-4138, received at the RO in 
September 2000.  He included a September 2000 statement from 
his private treating physician in support of his claim.  This 
evidence has not been considered by the RO and the veteran has 
not waived initial RO adjudication of this evidence.  In a 
June 2001 statement the veteran argues the RO did not obtain 
or consider the medical treatment records, including surgical 
reports, associated with his 1996 surgical repair of a left 
eye ptosis at the VA Medical Center in Long Beach, California, 
which he claims resulted in a left eye disorder.  The veteran 
argues these records must be obtained in accordance with the 
VCAA's duty to assist in substantiating his claim.  

The VA's duty to assist the veteran includes obtaining 
relevant medical records where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).

In the April 2000 rating decision, the RO granted service 
connection for residuals of prostate cancer and awarded a 20 
percent disability rating, effective March 22, 2000.  The 
veteran filed a notice of disagreement in June 2000 with the 
assignment of the initial disability rating.  The RO did not 
provide the veteran a statement of the case on this issue.  
Instead, the RO treated the veteran's subsequent statements 
as a claim for an increased rating.  

In the May 2002 rating decision, the RO increased the 
disability rating to 40 percent, effective June 16, 2000.  
Although such increases represented a grant of benefits, the 
CAVC has held that a "decision awarding a higher rating, but 
less than the maximum available benefit...does not...abrogate 
the pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2004) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is inextricably intertwined with this issue.  
Therefore, it is deferred pending resolution of this issue.  

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The AMC should provide the veteran 
with notice of VCAA in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), as applicable to his 1151 
claim.  Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate his 
1151 claim and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  The veteran reported that the claims 
folder does not include the medical 
treatment records, including surgical 
reports, associated with his 1996 
surgical repair of a left eye ptosis at 
the VA Medical Center in Long Beach, 
California, which he claims resulted in a 
left eye disorder.  The AMC should 
request the veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records showing 
treatment for the claimed left eye 
disorder.  The veteran should provide all 
necessary written releases for these 
records.  If any of the identified 
records cannot be obtained, appellant 
should be notified of the efforts in 
requesting these records.

3.  The AMC must issue the veteran a 
statement of the case on the issue of 
entitlement to a higher initial 
disability rating for service-connected 
residuals of prostate cancer.  The AMC 
should advise the veteran of the need to 
timely file a substantive appeal to 
perfect appellate review.  

4.  The AMC should readjudicate all the 
REMANDED issues to include entitlement to 
compensation for left triciasis under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) and entitlement to a total rating 
based on individual unemployability due 
to service-connected disability based on 
the evidence already of record and any 
other development that is deemed 
appropriate in accordance with the duty 
to assist under the provisions of the 
VCAA.  Should the claimed benefits be 
denied, the AMC will issue a supplemental 
statement of the case and the case 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


